DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Invention I of a method (claims 1-16 and added claims 21-24) in the reply filed on September 14th, 2022 is acknowledged. Upon election of Invention I, no futher election was made for Species and therefore, the Applicants’ election is incompletely. 
During a telephone conversation with Attorney David M. O’Dell on October 7th, 2022 a provisional election was made to further elect Species D directed to a method of Figs. 2-4 to prosecute claims 1-4 and 8-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-7, 15-16 and 21-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non- invention and non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Pub. No.: US 2021/0408249 A1), hereinafter as Yu.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Yu discloses a method of forming an integrated circuit structure in Figs. 1-34C, comprising: receiving a substrate (substrate 50) having a front surface (surface having stack 64) and a back surface (the other surface) (see Fig. 2 and [0018]); forming an isolation feature of a first dielectric material (isolation regions 68) in the substrate, thereby defining an active region (fin region 66) surrounded by the isolation feature (see Figs. 4-6 and [0011], [0022]); forming a gate stack (gate electrode 102 and dielectric layer 100) on the active region (see Fig. 17A-17C and [0060-0062]); forming a first and a second source/drain (S/D) feature (left and right source/drain regions 92) on the active region, wherein the gate stack spans from the first S/D feature to the second S/D feature (see Figs. 17A-18C and [0045-0046]); forming an interconnect structure (interconnect structure 120) on the gate stack, the first and second S/D features from the front surface, wherein the interconnect structure includes a front contact feature (contact 112) contacting the first S/D feature (see Figs. 21A-21C and [0076-0080]); thinning down the substrate from the back surface such that the isolation feature is exposed (see Figs. 22C-23A and [0081]); selectively etching the active region (etching fin 66), resulting in a trench (recess 128) surrounded by the isolation feature, wherein the second S/D feature is exposed within the trench (see Figs. 23A-24B and [0081-0082]); forming, in the trench, a liner layer of a second dielectric material (liner 206) being different from the first dielectric material of the isolation feature (see Fig. 27B and [0025], [0085]); forming a backside via feature (backside vias 130) landing on the second S/D feature within the trench (see Figs. 29A-29C and [0086]); and forming a backside metal line (conductive line 134) landing on the backside via feature (see Figs. 32A-32B and [0097]).
Regarding claim 8, Yu discloses the method of claim 1, wherein the receiving of the substrate includes receiving the substrate having a plurality of silicon films (layers 54A-54C) and silicon germanium films (layers 52A-52C) alternatively stacked (see Fig. 7A and [0059]); and the forming of the isolation feature includes forming the isolation feature vertically extending through the plurality of silicon films and silicon germanium films (see Figs. 7A-7B).
Regarding claim 9, Yu discloses the method of claim 9, wherein the forming of the gate stack on the active region includes forming a dummy gate (dummy gate 76) on the active region (see Fig. 6A-9A and [0034-0036]); forming an interlevel dielectric layer (form ILD 96) on the substrate (see Fig. 13A and [0056]); removing the dummy gate (see Fig. 15C and [0058]); selectively etching to remove the silicon germanium films to form a plurality of channels vertically stacked (see Figs. 9A-C and [0040]); and forming the gate stack surrounding each of the plurality of the channels (see Figs. 16C-17C and [0060]).
Regarding claim 10, Yu discloses the method of claim 9, wherein the forming of the first and second S/D features includes recessing the active region in S/D regions; laterally recessing the silicon germanium films (see Fig. 10C and [0041]); forming inner spacers of a third dielectric material (inner spacer 90) on sidewalls of the recessed silicon germanium films (see Fig. 11A-11D and [0042]); and epitaxially growing the first and second S/D features (source/drain region 92) in the S/D regions (see Figs. 12A-12D and [0045]), wherein the third dielectric material is different from the second dielectric material (see [0043]).
Regarding claim 11, Yu discloses the method of claim 1, wherein the forming of the backside via feature includes forming a silicide layer (silicide 129) in direct contact with a bottom surface of the second S/D feature (see Fig. 28B and [0086-0087]); and filling a metal (metal of vias 130) on the silicide layer within the trench (see Figs. 29A-29C and [0089]).
Regarding claim 12, Yu discloses the method of claim 11,  wherein the forming of the backside metal line (conductive line 134) includes depositing a backside ILD (BILD) layer (dielectric layer 132) (see Figs. 32A and [0096-0097]); patterning the BILD layer to form a line trench to expose the backside via feature (see Figs. 34A-32B); and depositing a conductive material (metal material of conductive line 134) in the line trench to form the backside metal line (see [0096-0098]).

      Allowable Subject Matter
Claims 2-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the forming of the liner layer includes performing a thermal treatment with nitrogen-containing gas as recited in claim 2; and wherein the selectively etching of the active region includes etching the active region within both first and second S/D regions from the back surface, resulting in trenches in the first and second S/D regions; refilling a third dielectric material in the trenches; forming a mask element with an opening aligned with the second S/D feature; and patterning the third dielectric material to expose the second S/D feature through the opening while the first S/D feature remaining covered by the third dielectric material as recited in claim 13. Claims 3-4 and 14 depend on claims 2 and 13, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818